Case 2:20-cv-02402-JGB-RAO Document 18 Filed 07/31/20 Page 1 of 1 Page ID #:333



   1

   2                                                           JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   DON’TA BUTLER,                          Case No. CV 20-02402 JGB (RAO)
  12                       Petitioner,
  13          v.                               JUDGMENT
  14   GEORGE JAIME, Warden,
  15                       Respondent.
  16

  17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
  18   Recommendations of United States Magistrate Judge,
  19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
  20   is dismissed with prejudice.
  21

  22

  23   DATED: July 31, 2020
  24
                                          JESUS G. BERNAL
  25                                      UNITED STATES DISTRICT JUDGE
  26

  27

  28
